Exhibit 32 CERTIFICATIONS PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Southern Trust Securities Holding Corp., Inc. (the “Corporation”) certifies, to the best of his knowledge, that the Corporation’s Annual Report on Form 10-K for the fiscal year ended December 31, 2010 fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in that Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Corporation. Date: April 15, 2011 By: /s/ Robert Escobio Name: Robert Escobio Title: Chief Executive Officer and Chief Financial Officer This certification is made solely for the purpose of 18 U.S.C. Section 1350 and is not being filed as part of the Form 10-K or as a separate disclosure document, and may not be disclosed, distributed or used by any person for any reason other than as specifically required by law.
